Order denying plaintiff’s motion to examine defendant Frank Willetts with respect to matters arising under five paragraphs of the amended complaint, except in so far as it related to paragraph 16 thereof, modified by granting, in addition to paragraph 16, the examination sought in so far as it relates to matters arising under paragraphs 25 and 48, and as so modified affirmed, with ten dollars costs and disbursements to plaintiff, appellant. (Naumer v. Gray, 28 App. Div. 529; Lanyon’s Detective Agency v. Cochrane, 240 N. Y. 274, 277; Scanlon v. Kuehn, 225 App. Div. 256, 258; Skandinaviska Granit Aktiebolaget v. Weiss, 226 id. 56.) Examination to proceed on five days’ notice at same place and hour. Lazansky, P. J., Rich, Young, Kapper and Carswell, JJ., concur.